UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/17 Item 1. Schedule of Investments. TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, March 31, 2017 (unaudited) Templeton Emerging Markets Balanced Fund Shares/ Industry Warrants Value Common Stocks and Other Equity Interests 55.8% Argentina 0.2% MercadoLibre Inc Internet Software & Services 300 $ 63,441 Belgium 0.3% Anheuser-Busch InBev SA/NV Beverages 839 92,091 Brazil 0.8% M Dias Branco SA Food Products 2,700 110,146 Mahle-Metal Leve SA Auto Components 10,300 71,346 Totvs SA Software 7,600 67,321 248,813 Cambodia 0.7% NagaCorp Ltd Hotels, Restaurants & Leisure 370,000 210,910 China 11.4% a Alibaba Group Holding Ltd., ADR Internet Software & Services 4,230 456,121 Bloomage Biotechnology Corp. Ltd Chemicals 53,700 76,423 Brilliance China Automotive Holdings Ltd Automobiles 664,600 1,111,722 China Life Insurance Co. Ltd., H. Insurance 30,000 92,066 China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels 336,000 272,378 CNOOC Ltd Oil, Gas & Consumable Fuels 69,000 82,393 CNOOC Ltd., ADR Oil, Gas & Consumable Fuels 379 45,404 COSCO Shipping Ports Ltd Transportation Infrastructure 80,440 88,808 Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels 89,900 99,879 NetEase Inc., ADR Internet Software & Services 462 131,208 Ping An Insurance Group Co. of China Ltd., A Insurance 43,483 233,606 Poly Culture Group Corp. Ltd., H Media 17,600 42,123 Tencent Holdings Ltd Internet Software & Services 26,300 753,986 Uni-President China Holdings Ltd Food Products 148,000 104,170 Weifu High-Technology Co. Ltd., B Auto Components 15,200 34,677 3,624,964 Czech Republic 0.1% a Moneta Money Bank AS Banks 12,493 42,303 Hong Kong 1.3% MGM China Holdings Ltd Hotels, Restaurants & Leisure 110,800 230,966 Sands China Ltd Hotels, Restaurants & Leisure 39,600 183,438 414,404 Hungary 0.9% Richter Gedeon Nyrt. Pharmaceuticals 12,080 274,356 India 3.8% ICICI Bank Ltd., ADR Banks 57,700 496,220 Infosys Ltd., ADR IT Services 32,360 511,288 Tata Motors Ltd., ADR Automobiles 5,952 212,189 1,219,697 Indonesia 3.3% Astra International Tbk PT. Automobiles 763,100 493,921 Bank Danamon Indonesia Tbk PT Banks 995,100 350,979 Perusahaan Gas Negara (Persero) Tbk PT Gas Utilities 470,000 89,235 Semen Indonesia (Persero) Tbk PT Construction Materials 162,000 109,414 1,043,549 Kenya 0.3% Equity Group Holdings Ltd Banks 264,200 84,564 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Shares/ Industry Warrants Value Common Stocks and Other Equity Interests (continued) Mexico 1.1% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 6,173 $ 87,472 a Corporacion GEO SAB de CV, B Household Durables 5,256 595 a,b Corporacion GEO SAB de CV, wts., 12/30/27 Household Durables 8,223 — Grupo Financiero Santander Mexico SAB de CV, B, ADR Banks 18,002 162,558 Nemak SAB de CV Auto Components 100,021 111,063 361,688 Nigeria 0.0% † Nigerian Breweries PLC Beverages 12,098 4,911 Pakistan 0.8% Habib Bank Ltd Banks 93,900 241,758 Peru 0.3% Compania de Minas Buenaventura SA, ADR Metals & Mining 6,926 83,389 Russia 3.5% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 5,600 25,032 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 3,000 158,880 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 2,850 150,936 a,c Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 12,720 281,112 Sberbank of Russia PJSC, ADR Banks 22,148 255,588 a Yandex NV, A Internet Software & Services 10,780 236,405 1,107,953 Singapore 0.1% DBS Group Holdings Ltd Banks 1,456 20,197 South Africa 4.7% a,d Edcon Holdings Ltd., F wts., 2/20/49. Specialty Retail 84 — a,d Edcon Holdings Ltd., F1 wts., 2/20/49 Specialty Retail 1,503,436 — a,d Edcon Holdings Ltd., F2 wts., 2/20/49 Specialty Retail 121,748 — a,d Holdco 2, A Specialty Retail 1,390,834 1,037 a,d Holdco 2, B Specialty Retail 437,269 326 Massmart Holdings Ltd Food & Staples Retailing 9,635 97,781 MTN Group Ltd Wireless Telecommunication Services 11,209 101,917 Naspers Ltd., N Media 6,669 1,150,625 Remgro Ltd Diversified Financial Services 8,497 130,510 1,482,196 South Korea 9.4% Daelim Industrial Co. Ltd Construction & Engineering 3,564 258,017 Fila Korea Ltd Textiles, Apparel & Luxury Goods 2,587 162,284 Hankook Tire Co. Ltd Auto Components 1,135 55,355 Hanon Systems Auto Components 16,523 137,214 Hite Jinro Co. Ltd Beverages 3,640 66,287 Hyundai Development Co-Engineering & Construction Construction & Engineering 7,580 275,735 Hyundai Wia Corp Auto Components 1,200 72,914 iMarketkorea Inc Trading Companies & Distributors 5,050 60,330 Interpark Holdings Corp Internet & Direct Marketing Retail 10,111 43,431 KT Skylife Co. Ltd Media 11,724 173,110 POSCO Metals & Mining 268 69,790 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 720 1,327,278 SK Hynix Inc Semiconductors & Semiconductor Equipment 4,710 212,850 |2 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Shares/ Industry Warrants Value Common Stocks and Other Equity Interests (continued) South Korea (continued) Youngone Corp Textiles, Apparel & Luxury Goods 1,610 $ 47,977 2,962,572 Taiwan 7.1% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 23,000 227,206 Hon Hai Precision Industry Co. Ltd Electronic Equipment, Instruments & Components 165,990 497,385 Largan Precision Co. Ltd Electronic Equipment, Instruments & Components 1,000 157,397 Pegatron Corp Technology Hardware, Storage & Peripherals 70,200 207,579 Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 188,000 1,170,009 2,259,576 Thailand 3.1% Kasikornbank PCL, fgn Banks 44,000 242,096 Kiatnakin Bank PCL, fgn Banks 75,200 152,151 Land and Houses PCL, fgn Real Estate Management & Development 413,460 117,358 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 43,500 117,773 Siam Commercial Bank PCL, fgn Banks 22,800 108,192 Thai Beverage PCL, fgn Beverages 214,100 143,902 Univanich Palm Oil PCL, fgn Food Products 457,000 94,460 975,932 United Kingdom 2.0% Unilever PLC Personal Products 12,707 627,292 United States 0.6% a IMAX Corp Media 6,073 206,482 Total Common Stocks and Other Equity Interests (Cost $14,596,262) 17,653,038 Participatory Notes (Cost $261,325) % Saudi Arabia 0.9% HSBC Bank PLC, Saudi Basic Industries Corp., 1/22/18 Chemicals 11,810 304,678 Preferred Stocks 2.6% Brazil 2.6% e Banco Bradesco SA, 3.924%, ADR, pfd Banks 40,410 413,798 e Itau Unibanco Holding SA, 4.688%, ADR, pfd Banks 32,892 397,007 Total Preferred Stocks (Cost $423,469) 810,805 Principal Amount* Corporate Bonds 0.3% South Africa 0.3% f,g K2016470219 South Africa Ltd., senior secured note, 144A, PIK, 3.00%, 12/31/22 Multiline Retail 102,585 10,771 senior secured note, 144A, PIK, 8.00%, 12/31/22 Multiline Retail 36,237 EUR 14,495 |3 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Principal Industry Amount* Value Corporate Bonds (continued) South Africa (continued) f,g K2016740260 South Africa Ltd., senior secured note, 144A, PIK, 25.00%, 12/31/22 Multiline Retail 46,812 $ 64,367 Total Corporate Bonds (Cost $223,206) 89,633 Foreign Government and Agency Securities 27.1% Argentina 4.2% Argentine Bonos del Tesoro, 18.20%, 10/03/21 8,049,000 ARS 560,691 16.00%, 10/17/23 2,979,000 ARS 200,439 senior note, 15.50%, 10/17/26 7,793,000 ARS 525,526 h,i Government of Argentina, FRN, 20.926%, 4/03/22 . 752,000 ARS 50,276 1,336,932 Brazil 6.6% Letra Tesouro Nacional, Strip, 7/01/20. 1,814 j BRL 427,650 Nota Do Tesouro Nacional, 10.00%, 1/01/21 310 j BRL 99,556 10.00%, 1/01/23 777 j BRL 248,759 10.00%, 1/01/25 3,060 j BRL 977,943 10.00%, 1/01/27 105 j BRL 33,469 k Index Linked, 6.00%, 5/15/19 17 j BRL 16,517 k Index Linked, 6.00%, 8/15/22 58 j BRL 57,079 k Index Linked, 6.00%, 5/15/23 101 j BRL 99,881 k Index Linked, 6.00%, 8/15/24 10 j BRL 9,961 k Index Linked, 6.00%, 5/15/45 100 j BRL 105,854 2,076,669 Colombia 3.3% Government of Colombia, senior bond, 7.75%, 4/14/21 52,000,000 COP 19,354 senior bond, 9.85%, 6/28/27 12,000,000 COP 5,262 Titulos de Tesoreria, B, 7.75%, 9/18/30 987,900,000 COP 373,075 senior bond, B, 11.25%, 10/24/18 93,000,000 COP 34,836 senior bond, B, 11.00%, 7/24/20 51,000,000 COP 20,312 senior bond, B, 7.00%, 5/04/22 69,000,000 COP 24,919 senior bond, B, 10.00%, 7/24/24 385,000,000 COP 160,912 senior bond, B, 7.50%, 8/26/26 683,000,000 COP 251,423 senior bond, B, 6.00%, 4/28/28 440,100,000 COP 144,692 senior note, B, 7.00%, 9/11/19 56,000,000 COP 19,940 1,054,725 Ghana 2.3% Ghana Treasury Note, 24.25%, 6/11/18 60,000 GHS 14,533 Government of Ghana, 24.44%, 5/29/17 10,000 GHS 2,338 23.00%, 8/21/17 310,000 GHS 72,794 23.23%, 2/19/18 140,000 GHS 33,338 23.47%, 5/21/18 280,000 GHS 67,221 24.50%, 10/22/18 409,000 GHS 100,361 24.50%, 5/27/19 50,000 GHS 12,622 |4 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) Ghana (continued) Government of Ghana, (continued) 24.50%, 6/21/21 120,000 GHS $ 32,780 senior note, 24.00%, 11/23/20 1,470,000 GHS 379,029 715,016 Indonesia 3.0% Government of Indonesia, 8.375%, 3/15/34 890,000,000 IDR 70,890 FR34, 12.80%, 6/15/21 1,775,000,000 IDR 161,709 FR35, 12.90%, 6/15/22 35,000,000 IDR 3,303 FR36, 11.50%, 9/15/19 63,000,000 IDR 5,227 FR43, 10.25%, 7/15/22 43,000,000 IDR 3,695 senior bond, FR31, 11.00%, 11/15/20 31,000,000 IDR 2,640 senior bond, FR53, 8.25%, 7/15/21 208,000,000 IDR 16,413 senior bond, FR56, 8.375%, 9/15/26 759,000,000 IDR 62,085 senior bond, FR61, 7.00%, 5/15/22 24,000,000 IDR 1,816 senior bond, FR63, 5.625%, 5/15/23 9,000,000 IDR 631 senior bond, FR70, 8.375%, 3/15/24 7,738,000,000 IDR 624,243 senior note, FR69, 7.875%, 4/15/19 36,000,000 IDR 2,771 955,423 Mexico 1.3% Government of Mexico, senior note, 8.50%, 12/13/18 6,500 l MXN 35,717 senior note, M, 5.00%, 12/11/19 70,400 l MXN 359,665 395,382 Montenegro 0.4% f Government of Montenegro, 144A, 5.375%, 5/20/19 110,000 EUR 122,616 Philippines 0.5% Government of the Philippines, senior note, 3.375%, 8/20/20 10,000 PHP 195 senior note, 5-72, 2.125%, 5/23/18 718,000 PHP 14,185 senior note, 7-51, 5.00%, 8/18/18 650,000 PHP 13,243 senior note, 7-56, 3.875%, 11/22/19 7,040,000 PHP 139,622 167,245 Senegal 0.6% f Government of Senegal, 144A, 6.25%, 7/30/24 200,000 202,003 South Africa 2.1% Government of South Africa, 8.00%, 1/31/30 490,000 ZAR 33,094 7.00%, 2/28/31 100,000 ZAR 6,122 8.25%, 3/31/32 200,000 ZAR 13,512 8.875%, 2/28/35 670,000 ZAR 46,849 9.00%, 1/31/40 470,000 ZAR 32,735 8.75%, 1/31/44 830,000 ZAR 56,025 8.75%, 2/28/48 460,000 ZAR 31,018 R186, 10.50%, 12/21/26 5,520,000 ZAR 454,017 673,372 |5 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) Ukraine 0.3% a,f,m Government of Ukraine, 144A, VRI, GDP Linked Security, 5/31/40 252,000 $ 94,374 Uruguay 0.5% Uruguay Treasury Bill, Strip, 4/03/17 1,935,000 UYU 67,779 Strip, 5/19/17 2,590,000 UYU 89,365 157,144 Zambia 2.0% f Government of Zambia, senior bond, 144A, 8.97%, 7/30/27 230,000 239,396 f Government of Zambia International Bond, 144A, 5.375%, 9/20/22 200,000 182,741 144A, 8.50%, 4/14/24 200,000 205,594 627,731 Total Foreign Government and Agency Securities (Cost $8,172,210) 8,578,632 Total Investments before Short Term Investments (Cost $23,676,472) 27,436,786 Short Term Investments 13.7% Foreign Government and Agency Securities 3.9% Egypt 3.8% n Egypt Treasury Bill, 8/15/17 - 2/06/18. 11,500,000 EGP 572,445 i 10/03/17 - 4/03/18 12,800,000 EGP 622,052 1,194,497 Philippines 0.1% n Philippine Treasury Bill, 5/03/17 - 9/27/17 1,820,000 PHP 36,131 Total Foreign Government and Agency Securities (Cost $1,234,760) . 1,230,628 Total Investments before Money Market Funds (Cost $24,911,232) 28,667,414 |6 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Shares Value Money Market Funds (Cost $ ) 9.8% United States 9.8% o,p Institutional Fiduciary Trust Money Market Portfolio, 0.32% 3,103,603 $ 3,103,603 Total Investments (Cost $28,014,835) % 31,771,017 Other Assets, less Liabilities (0.4)% . (140,090 ) Net Assets 100.0% . $ 31,630,927 † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the value of this security was $281,112, representing 0.9% of net assets. d See Note 6 regarding restricted securities. e Variable rate security. The rate shown represents the yield at period end. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $1,136,357, representing 3.6% of net assets. g Income may be received in additional securities and/or cash. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a when-issued basis. j Principal amount is stated in 1,000 Brazilian Real Units. k Redemption price at maturity is adjusted for inflation. l Principal amount is stated in 100 Mexican Peso Units. m The principal represents the notional amount. See Note 3 regarding value recovery instruments. n The security was issued on a discount basis with no stated coupon rate. o See Note 7 regarding investments in affiliated management investment companies. p The rate shown is the annualized seven-day yield at period end. TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso JPHQ Buy $ 4/03/17 $  $ ) Chilean Peso JPHQ Sell 4/03/17  ) Chilean Peso MSCO Buy 4/03/17  ) Chilean Peso MSCO Sell 4/03/17  ) Malaysian Ringgit JPHQ Buy 4/03/17  ) Malaysian Ringgit JPHQ Sell 4/03/17  South African Rand HSBK Buy 4/03/17  ) South African Rand HSBK Sell 4/03/17  Malaysian Ringgit JPHQ Buy 4/05/17  ) Chilean Peso MSCO Buy 4/07/17  ) Malaysian Ringgit DBAB Buy 4/07/17  ) Euro BOFA Sell 4/10/17  ) Malaysian Ringgit JPHQ Buy 4/11/17  ) Euro CITI Sell 4/13/17  ) Ghanaian Cedi BZWS Buy 4/13/17  Chilean Peso DBAB Buy 4/18/17  Euro UBSW Sell 4/18/17  ) Euro DBAB Sell 4/24/17  Chilean Peso MSCO Buy 4/26/17  ) Indian Rupee JPHQ Buy 4/27/17  Euro DBAB Sell 4/28/17  Chilean Peso MSCO Buy 5/02/17  ) Euro DBAB Sell 5/08/17  Euro CITI Sell 5/09/17  Euro DBAB Sell 5/15/17  ) Euro DBAB Sell 5/16/17  ) Euro GSCO Sell 5/16/17  ) Euro BOFA Sell 5/17/17  ) Euro DBAB Sell 5/22/17  ) Euro JPHQ Sell 5/22/17 18  Euro DBAB Sell 5/23/17  ) Euro JPHQ Sell 5/23/17  ) Chilean Peso CITI Buy 5/24/17  ) Chilean Peso DBAB Buy 5/30/17  ) Euro JPHQ Sell 5/30/17  ) Euro BOFA Sell 6/08/17  ) Australian Dollar CITI Sell 6/13/17  ) Australian Dollar JPHQ Sell 6/13/17  ) Euro JPHQ Sell 6/16/17  ) Australian Dollar BOFA Sell 6/29/17  ) Chilean Peso JPHQ Buy 6/30/17  Mexican Peso CITI Buy 6/30/17  Philippine Peso DBAB Buy 6/30/17  ) Philippine Peso JPHQ Buy 7/03/17  ) Mexican Peso CITI Buy 7/06/17  Mexican Peso CITI Buy 8/08/17  Mexican Peso GSCO Buy 8/14/17  Mexican Peso CITI Buy 9/07/17  |8 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Balanced Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Mexican Peso CITI Buy $ 9/14/17 $ $  Mexican Peso CITI Buy 10/05/17  Brazilian Real HSBK Buy 11/21/17  Mexican Peso CITI Buy 11/30/17  Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At March 31, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME $ 10/04/23 $  $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.795% CME 10/04/23  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.765% CME 10/07/23  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.668% CME 10/04/43  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.687% CME 10/04/43  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.675% CME 10/07/43  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.794% LCH 3/13/47  ) Total Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ See Abbreviations on page 29. |9 TEMPLETON GLOBAL INVESTMENT TRUST Consolidated Statement of Investments, March 31, 2017 (unaudited) Templeton Global Balanced Fund Shares/ Industry Warrants Value Common Stocks and Other Equity Interests 64.1% Belgium 0.9% UCB SA Pharmaceuticals 220,780 $ 17,123,643 Canada 0.4% Silver Wheaton Corp Metals & Mining 349,900 7,290,570 China 3.1% China Life Insurance Co. Ltd., H. Insurance 5,156,000 15,823,176 China Mobile Ltd Wireless Telecommunication Services 1,453,500 15,906,759 China Telecom Corp. Ltd., H Diversified Telecommunication Services 26,602,000 12,973,162 a GCL-Poly Energy Holdings Ltd Semiconductors & Semiconductor Equipment 16,913,300 2,241,599 Haier Electronics Group Co. Ltd Household Durables 4,165,000 9,539,539 56,484,235 Denmark 0.7% H. Lundbeck AS Pharmaceuticals 260,890 12,097,707 France 4.6% AXA SA Insurance 503,560 13,028,512 BNP Paribas SA. Banks 199,600 13,292,179 Cie Generale des Etablissements Michelin, B Auto Components 73,414 8,915,675 Compagnie de Saint-Gobain Building Products 275,967 14,169,692 Credit Agricole SA Banks 877,360 11,885,675 Sanofi Pharmaceuticals 130,890 11,814,675 Total SA, B Oil, Gas & Consumable Fuels 244,740 12,378,357 85,484,765 Germany 2.7% Bayer AG Pharmaceuticals 117,100 13,496,587 Deutsche Lufthansa AG Airlines 262,930 4,263,105 a innogy SE Multi-Utilities 349,400 13,188,166 Siemens AG Industrial Conglomerates 85,260 11,677,574 Telefonica Deutschland Holding AG Diversified Telecommunication Services 1,578,980 7,831,986 50,457,418 Hong Kong 0.8% CK Hutchison Holdings Ltd Industrial Conglomerates 1,238,852 15,239,463 Ireland 0.5% b CRH PLC Construction Materials 262,332 9,253,963 Israel 1.5% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 857,991 27,532,931 Italy 1.8% Azimut Holding SpA Capital Markets 357,476 6,226,950 Eni SpA Oil, Gas & Consumable Fuels 1,582,500 25,911,610 32,138,560 Japan 4.7% Kirin Holdings Co. Ltd Beverages 583,000 11,001,631 Konica Minolta Inc Technology Hardware, Storage & Peripherals 729,800 6,530,238 Nissan Motor Co. Ltd Automobiles 1,311,100 12,644,559 Omron Corp Electronic Equipment, Instruments & Components 258,200 11,331,480 Panasonic Corp Household Durables 1,230,400 13,905,698 SoftBank Group Corp Wireless Telecommunication Services 179,900 12,706,619 Sumitomo Rubber Industries Ltd Auto Components 581,000 9,901,689 Quarterly Statement of Investments | See Notes to Statements of Investments. | 10 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Shares/ Industry Warrants Value Common Stocks and Other Equity Interests (continued) Japan (continued) Suntory Beverage & Food Ltd Beverages 219,800 $ 9,261,180 87,283,094 Netherlands 1.9% Aegon NV Insurance 2,677,252 13,625,140 ING Groep NV Banks 697,720 10,546,135 QIAGEN NV Life Sciences Tools & Services 368,988 10,709,842 34,881,117 Norway 1.6% Telenor ASA Diversified Telecommunication Services 1,385,530 23,057,744 Yara International ASA Chemicals 178,130 6,858,175 29,915,919 Portugal 0.8% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 991,458 15,044,193 Singapore 1.4% Singapore Telecommunications Ltd Diversified Telecommunication Services 4,426,299 12,406,487 United Overseas Bank Ltd Banks 894,000 14,133,452 26,539,939 South Africa 0.0% † a,c Edcon Holdings Ltd., F wts., 2/20/49. Specialty Retail 4,441 — a,c Edcon Holdings Ltd., F1 wts., 2/20/49 Specialty Retail 79,464,087 — a,c Edcon Holdings Ltd., F2 wts., 2/20/49 Specialty Retail 6,435,002 — a,c Holdco 2, A Specialty Retail 32,900,733 24,520 a,c Holdco 2, B Specialty Retail 4,646,498 3,463 27,983 South Korea 3.3% Hana Financial Group Inc Banks 279,175 9,231,093 d Hyundai Motor Co., GDR, Reg S Automobiles 291,240 12,698,064 KB Financial Group Inc Banks 313,845 13,761,744 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 13,269 24,460,628 60,151,529 Spain 0.3% Telefonica SA Diversified Telecommunication Services 546,674 6,114,193 Switzerland 2.5% ABB Ltd Electrical Equipment 612,200 14,316,644 Roche Holding AG Pharmaceuticals 55,750 14,233,806 UBS Group AG Capital Markets 1,118,890 17,901,793 46,452,243 Taiwan 1.4% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 1,054,000 10,411,933 d Pegatron Corp., GDR, Reg S Technology Hardware, Storage & Peripherals 102,400 1,512,448 Quanta Computer Inc Technology Hardware, Storage & Peripherals 6,518,000 13,242,471 25,166,852 Thailand 2.1% Bangkok Bank PCL, fgn Banks 4,178,800 22,627,564 Hana Microelectronics PCL, fgn Electronic Equipment, Instruments & Components 5,687,500 7,782,023 PTT Global Chemical PCL, fgn Chemicals 3,759,900 8,017,836 38,427,423 |11 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Shares/ Industry Warrants Value Common Stocks and Other Equity Interests (continued) United Kingdom 10.9% BAE Systems PLC Aerospace & Defense $ Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels Carillion PLC Construction & Engineering Cobham PLC Aerospace & Defense b HSBC Holdings PLC Banks Man Group PLC Capital Markets Petrofac Ltd Energy Equipment & Services Prudential PLC. Insurance a Rolls-Royce Holdings PLC. Aerospace & Defense Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels Sky PLC Media a Standard Chartered PLC Banks Vodafone Group PLC Wireless Telecommunication Services United States 16.2% Allegheny Technologies Inc Metals & Mining Allergan PLC Pharmaceuticals a Alphabet Inc., A Internet Software & Services Amgen Inc Biotechnology Apple Inc Technology Hardware, Storage & Peripherals Baker Hughes Inc Energy Equipment & Services a Celgene Corp Biotechnology a,e CEVA Holdings LLC Air Freight & Logistics CF Industries Holdings Inc Chemicals Cisco Systems Inc Communications Equipment Citigroup Inc Banks Comcast Corp., A Media ConocoPhillips Oil, Gas & Consumable Fuels Devon Energy Corp Oil, Gas & Consumable Fuels Eli Lilly & Co Pharmaceuticals Gilead Sciences Inc Biotechnology Halliburton Co Energy Equipment & Services a Ionis Pharmaceuticals Inc Biotechnology JPMorgan Chase & Co Banks b Microsoft Corp Software Oracle Corp Software Perrigo Co. PLC Pharmaceuticals a,f,g Turtle Bay Resort Hotels, Restaurants & Leisure Walgreens Boots Alliance Inc Food & Staples Retailing Total Common Stocks and Other Equity Interests (Cost $1,101,322,185) Equity-Linked Securities 2.6% United Kingdom 0.8% h Royal Bank of Canada into Standard Chartered PLC, 4.00%, 144A Banks |12 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Industry Shares Value Equity-Linked Securities (continued) United States 1.8% h Royal Bank of Canada into Citigroup Inc., 4.50%, 144A Banks 13,100,000 $ 13,376,803 h Royal Bank of Canada into Knowles Corp., Electronic Equipment, Instruments 5.00%, 144A & Components 12,110,000 13,071,897 h Royal Bank of Canada into Microsoft Corp., 4.25%, 144A Software 6,700,000 7,183,472 33,632,172 Total Equity-Linked Securities (Cost $46,104,299) 47,690,452 Convertible Preferred Stocks 0.0 % † United States 0.0% † a,e CEVA Holdings LLC, cvt. pfd., A-1 Air Freight & Logistics 12 4,200 a,e CEVA Holdings LLC, cvt. pfd., A-2 Air Freight & Logistics 534 133,515 Total Convertible Preferred Stocks (Cost $802,629) 137,715 Principal Amount* Corporate Bonds and Notes 0.3% South Africa 0.1% h,i K2016470219 South Africa Ltd., senior secured note, 144A, PIK, 3.00%, 12/31/22 . Multiline Retail 2,426,669 254,800 senior secured note, 144A, PIK, 8.00%, 12/31/22 . Multiline Retail 1,915,523 EUR 766,233 h,i K2016740260 South Africa Ltd., senior secured note, 144A, PIK, 25.00%, 12/31/22 . Multiline Retail 497,433 683,971 1,705,004 United States 0.2% g,j BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 Oil, Gas & Consumable Fuels 500,000 302,500 General Electric Co., senior note, A, 8.50%, 4/06/18 Industrial Conglomerates 59,000,000 MXN 3,186,309 3,488,809 Total Corporate Bonds and Notes (Cost $9,216,398) 5,193,813 k Senior Floating Rate Interests (Cost $635,066) 0.0% † United States 0.0% † g,i Turtle Bay Holdings LLC, Term Loan B, PIK, 3.625%, 6/30/17 Hotels, Restaurants & Leisure 643,963 634,304 |13 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Principal Amount* Value Foreign Government and Agency Securities 20.9% Argentina 1.0% Argentine Bonos del Tesoro, 18.20%, 10/03/21 162,822,000 ARS $ 11,342,135 16.00%, 10/17/23 35,171,000 ARS 2,366,447 senior note, 15.50%, 10/17/26 21,224,000 ARS 1,431,255 k,l Government of Argentina, FRN, 20.926%, 4/03/22 37,519,000 ARS 2,508,378 17,648,215 Brazil 4.5% Letra Tesouro Nacional, Strip, 7/01/19. 28,060 m BRL 7,307,051 Nota Do Tesouro Nacional, 10.00%, 1/01/21 98,935 m BRL 31,772,605 10.00%, 1/01/23 19,000 m BRL 6,082,908 10.00%, 1/01/25 62,161 m BRL 19,865,992 10.00%, 1/01/27 1,390 m BRL 443,067 n Index Linked, 6.00%, 5/15/45 15,735 m BRL 16,656,166 senior note, 10.00%, 1/01/19 5,490 m BRL 1,768,101 83,895,890 Colombia 1.3% Government of Colombia, senior bond, 7.75%, 4/14/21 689,000,000 COP 256,442 senior bond, 4.375%, 3/21/23 52,000,000 COP 16,420 senior bond, 9.85%, 6/28/27 83,000,000 COP 36,392 Titulos de Tesoreria, B, 5.00%, 11/21/18 126,000,000 COP 43,264 B, 7.75%, 9/18/30 22,726,000,000 COP 8,582,353 B, 7.00%, 6/30/32 6,000,000 COP 2,102 senior bond, B, 11.25%, 10/24/18 736,000,000 COP 275,695 senior bond, B, 11.00%, 7/24/20 677,000,000 COP 269,626 senior bond, B, 7.00%, 5/04/22 725,000,000 COP 261,830 senior bond, B, 10.00%, 7/24/24 1,630,000,000 COP 681,265 senior bond, B, 7.50%, 8/26/26 31,695,000,000 COP 11,667,424 senior bond, B, 6.00%, 4/28/28 5,961,000,000 COP 1,959,804 senior note, B, 7.00%, 9/11/19 481,000,000 COP 171,266 24,223,883 El Salvador 0.0% † h Government of El Salvador, 144A, 7.65%, 6/15/35 100,000 93,712 Ghana 0.8% Ghana Treasury Note, 24.25%, 6/11/18 3,060,000 GHS 741,196 Government of Ghana, 26.00%, 6/05/17 2,070,000 GHS 485,567 23.00%, 8/21/17 29,760,000 GHS 6,988,236 22.49%, 4/23/18 50,000 GHS 11,881 23.47%, 5/21/18 5,050,000 GHS 1,212,370 19.04%, 9/24/18 3,220,000 GHS 739,555 24.50%, 10/22/18 6,021,000 GHS 1,477,444 24.50%, 4/22/19 3,310,000 GHS 821,696 24.50%, 5/27/19 270,000 GHS 68,159 24.50%, 6/21/21 280,000 GHS 76,486 |14 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) Ghana (continued) Government of Ghana, (continued) senior note, 24.00%, 11/23/20 7,760,000 GHS $ 2,000,862 14,623,452 India 2.8% Government of India, senior bond, 7.80%, 5/03/20 302,000,000 INR 4,809,418 senior bond, 8.20%, 2/15/22 335,000,000 INR 5,440,005 senior bond, 8.35%, 5/14/22 210,100,000 INR 3,445,789 senior bond, 8.13%, 9/21/22 268,000,000 INR 4,369,545 senior note, 7.28%, 6/03/19 11,700,000 INR 183,361 senior note, 8.12%, 12/10/20 226,800,000 INR 3,664,082 senior note, 7.80%, 4/11/21 404,400,000 INR 6,466,534 senior note, 7.16%, 5/20/23 307,000,000 INR 4,793,526 senior note, 8.83%, 11/25/23 756,500,000 INR 12,803,698 senior note, 7.68%, 12/15/23 327,000,000 INR 5,255,923 51,231,881 Indonesia 3.1% Government of Indonesia, FR35, 12.90%, 6/15/22 10,168,000,000 IDR 959,533 FR43, 10.25%, 7/15/22 154,000,000 IDR 13,233 senior bond, 9.00%, 3/15/29 64,873,000,000 IDR 5,489,047 senior bond, FR39, 11.75%, 8/15/23 1,616,000,000 IDR 150,377 senior bond, FR42, 10.25%, 7/15/27 2,150,000,000 IDR 196,074 senior bond, FR44, 10.00%, 9/15/24 968,000,000 IDR 84,429 senior bond, FR46, 9.50%, 7/15/23 73,000,000,000 IDR 6,164,368 senior bond, FR56, 8.375%, 9/15/26 155,145,000,000 IDR 12,690,566 senior bond, FR63, 5.625%, 5/15/23 2,150,000,000 IDR 150,857 senior bond, FR70, 8.375%, 3/15/24 380,674,000,000 IDR 30,709,885 56,608,369 Mexico 3.3% Government of Mexico, 7.75%, 12/14/17 2,642,100 o MXN 14,217,851 M, 4.75%, 6/14/18 62,200 o MXN 325,051 senior note, 8.50%, 12/13/18 6,026,300 o MXN 33,113,774 senior note, M, 5.00%, 6/15/17 137,500 o MXN 732,481 senior note, M, 5.00%, 12/11/19 2,432,600 o MXN 12,427,854 60,817,011 Montenegro 0.2% h Government of Montenegro, 144A, 5.375%, 5/20/19 3,320,000 EUR 3,700,774 Peru 0.1% Government of Peru, senior bond, 7.84%, 8/12/20 6,988,000 PEN 2,367,670 Philippines 0.0% † Government of the Philippines, senior note, 5.875%, 1/31/18 1,000,000 PHP 20,348 senior note, 5-72, 2.125%, 5/23/18 562,000 PHP 11,103 31,451 |15 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) Portugal 0.7% h Government of Portugal, 144A, 5.125%, 10/15/24 13,749,000 $ 13,342,992 Serbia 0.0% † Serbia Treasury Note, 10.00%, 11/21/18 1,430,000 RSD 13,387 South Africa 0.2% Government of South Africa, 8.00%, 1/31/30 13,549,000 ZAR 915,090 7.00%, 2/28/31 4,351,000 ZAR 266,356 8.25%, 3/31/32 7,070,000 ZAR 477,657 8.875%, 2/28/35 7,608,000 ZAR 531,982 8.50%, 1/31/37 9,789,000 ZAR 654,349 senior bond, 6.25%, 3/31/36 10,600,000 ZAR 561,048 3,406,482 South Korea 1.5% Korea Monetary Stabilization Bond, senior note, 1.70%, 8/02/17 793,800,000 KRW 711,218 senior note, 1.56%, 10/02/17 3,729,000,000 KRW 3,339,860 senior note, 1.49%, 2/02/18 1,879,400,000 KRW 1,682,366 Korea Treasury Bond, senior bond, 4.25%, 6/10/21 3,380,800,000 KRW 3,323,042 senior note, 2.00%, 12/10/17 2,708,000,000 KRW 2,433,014 senior note, 1.50%, 6/10/19 2,125,300,000 KRW 1,897,630 senior note, 2.00%, 3/10/21 8,058,200,000 KRW 7,276,260 senior note, 1.375%, 9/10/21 8,151,200,000 KRW 7,164,485 27,827,875 p Supranational 0.2% Inter-American Development Bank, senior bond, 7.50%, 12/05/24 60,000,000 MXN 3,259,317 Ukraine 1.0% h Government of Ukraine, 144A, 7.75%, 9/01/25 4,392,000 4,059,789 144A, 7.75%, 9/01/26 5,782,000 5,319,440 144A, 7.75%, 9/01/27 5,410,000 4,963,675 a,q 144A, VRI, GDP Linked Security, 5/31/40 . 12,038,000 4,508,231 18,851,135 Uruguay 0.0% † Uruguay Treasury Bill, Strip, 4/03/17 230,000 UYU 8,056 Strip, 5/19/17 25,570,000 UYU 882,264 890,320 Zambia 0.2% h Government of Zambia International Bond, 144A, 8.50%, 4/14/24 3,100,000 3,186,707 Total Foreign Government and Agency Securities (Cost $380,617,639) 386,020,523 |16 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Industry Shares Value Escrows and Litigation Trusts (Cost $—) 0.0% United States 0.0% a,e NewPage Corp., Litigation Trust Paper & Forest Products 1,100,000 $ — Total Investments before Short Term Investments (Cost $1,538,698,216) 1,622,425,768 Principal Amount* Short Term Investments 10.8% Foreign Government and Agency Securities (Cost $34,915,464) % Mexico 1.9% r Mexico Treasury Bill, 4/12/17 - 3/01/18 67,552,880 s MXN 35,285,111 Total Investments before Money Market Funds (Cost $1,573,613,680) 1,657,710,879 Shares Money Market Funds (Cost $ ) 8.9% United States 8.9% t,u Institutional Fiduciary Trust Money Market Portfolio, 0.32% 163,624,843 163,624,843 Total Investments (Cost $1,737,238,523) 98.7% 1,821,335,722 Options Written (0.0)% † (249,112 ) Other Assets, less Liabilities % 23,643,245 Net Assets 100.0% . $ 1,844,729,855 Notional Counterparty Amount Options Written (0.0)% † Calls - Over-the-Counter Equity Options (0.0)% † CRH PLC, Strike Price 33.88 EUR, Expires 4/21/17 MSCO 184,210 (50,767 ) HSBC Holdings PLC, Strike Price 64.178 HKD, Expires 5/19/17 GSCO 788,900 (78,438 ) Microsoft Corp., Strike Price $66.998, Expires 5/19/17 MSCO 104,970 (119,907 ) Total Options Written (Premium Received $213,082) (249,112 ) |17 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued)  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b A portion or all of the security is held in connection with written option contracts open at period end. c See Note 6 regarding restricted securities. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees . At March 31, 2017, the aggregate value of these securities was $14,210,512, representing 0.8% of net assets. e Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $187,057, representing less than 0.1% of net assets. f The security is owned by FT Holdings Corporation IV, a wholly-owned subsidiary of the Fund. See Note 8. g At March 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the aggregate value of these securities was $88,570,776, representing 4.8% of net assets. i Income may be received in additional securities and/or cash. j Defaulted security or security for which income has been deemed uncollectible. k The coupon rate shown represents the rate at period end. l Security purchased on a when-issued basis. m Principal amount is stated in 1,000 Brazilian Real Units. n Redemption price at maturity is adjusted for inflation. o Principal amount is stated in 100 Mexican Peso Units. p A supranational organization is an entity formed by two or more central governments through international treaties. q The principal represents the notional amount. See Note 3 regarding value recovery instruments. r The security was issued on a discount basis with no stated coupon rate. s Principal amount is stated in 10 Mexican Peso Units. t See Note 7 regarding investments in affiliated management investment companies. u The rate shown is the annualized seven-day yield at period end. At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso DBAB Buy $ 4/03/17 $  $ ) Chilean Peso DBAB Sell 4/03/17  ) Chilean Peso JPHQ Buy 4/03/17  ) Chilean Peso JPHQ Sell 4/03/17  ) Chilean Peso MSCO Buy 4/03/17  ) Chilean Peso MSCO Sell 4/03/17  ) Chilean Peso DBAB Buy 4/06/17  ) Chilean Peso MSCO Buy 4/07/17  ) Japanese Yen DBAB Buy 4/07/17  ) Japanese Yen DBAB Sell 4/07/17  Japanese Yen JPHQ Sell 4/07/17  Euro HSBK Sell 4/10/17  ) Japanese Yen HSBK Sell 4/11/17  Japanese Yen SCNY Sell 4/12/17  ) Euro JPHQ Sell 4/13/17  ) Ghanaian Cedi BZWS Buy 4/13/17  Japanese Yen BZWS Sell 4/13/17  | 18 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen DBAB Sell $ 4/13/17 $ $  Chilean Peso DBAB Buy 4/17/17  Chilean Peso DBAB Buy 4/18/17  Chilean Peso GSCO Buy 4/18/17  Euro GSCO Sell 4/18/17  ) Euro UBSW Sell 4/18/17  ) Indian Rupee JPHQ Buy 4/18/17  Euro JPHQ Sell 4/19/17  Chilean Peso DBAB Buy 4/20/17  Indian Rupee DBAB Buy 4/20/17  Chilean Peso DBAB Buy 4/24/17  ) Indian Rupee DBAB Buy 4/25/17  South Korean Won HSBK Sell 4/25/17  ) Chilean Peso MSCO Buy 4/26/17  ) Euro JPHQ Sell 4/26/17  South Korean Won HSBK Sell 4/26/17  ) Indian Rupee DBAB Buy 4/27/17  Indian Rupee JPHQ Buy 4/27/17  Chilean Peso DBAB Buy 4/28/17  ) Euro DBAB Sell 4/28/17  Indian Rupee HSBK Buy 4/28/17  Chilean Peso MSCO Buy 5/02/17  ) Euro JPHQ Sell 5/02/17  South Korean Won HSBK Sell 5/02/17  ) Euro CITI Sell 5/03/17  Indian Rupee JPHQ Buy 5/03/17  Chilean Peso DBAB Buy 5/08/17  ) Euro BZWS Buy 5/08/17  Euro BZWS Sell 5/08/17  Euro DBAB Sell 5/08/17  Indian Rupee DBAB Buy 5/08/17  Indian Rupee HSBK Buy 5/08/17  Japanese Yen BZWS Sell 5/08/17  Chilean Peso DBAB Buy 5/09/17  ) Euro DBAB Sell 5/09/17  Euro DBAB Sell 5/10/17  Indian Rupee DBAB Buy 5/11/17  Chilean Peso DBAB Buy 5/15/17  ) Euro CITI Buy 5/15/17  Euro CITI Sell 5/15/17  Euro DBAB Sell 5/15/17  Euro DBAB Sell 5/15/17  ) Euro JPHQ Sell 5/15/17  ) Euro DBAB Buy 5/16/17  Euro DBAB Sell 5/16/17  ) Euro GSCO Sell 5/16/17  ) Indian Rupee DBAB Buy 5/16/17  Indian Rupee HSBK Buy 5/16/17  Japanese Yen MSCO Sell 5/16/17  Chilean Peso JPHQ Buy 5/17/17  ) |19 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro BOFA Sell $ 5/17/17 $  $ ) Euro GSCO Sell 5/17/17  ) Chilean Peso DBAB Buy 5/18/17  ) Euro DBAB Sell 5/18/17  Japanese Yen BOFA Sell 5/18/17  Japanese Yen CITI Sell 5/18/17  Japanese Yen BOFA Sell 5/19/17  Japanese Yen HSBK Sell 5/19/17  Chilean Peso JPHQ Buy 5/22/17  ) Euro DBAB Sell 5/22/17  Euro GSCO Sell 5/22/17  Euro JPHQ Sell 5/22/17  Euro UBSW Sell 5/22/17  Indian Rupee JPHQ Buy 5/22/17  Japanese Yen BOFA Sell 5/22/17  Japanese Yen JPHQ Sell 5/22/17  Euro DBAB Sell 5/23/17  ) Euro JPHQ Sell 5/23/17  ) Chilean Peso CITI Buy 5/24/17  ) Japanese Yen BOFA Sell 5/25/17  Japanese Yen HSBK Sell 5/25/17  South Korean Won HSBK Sell 5/25/17  ) Indian Rupee JPHQ Buy 5/26/17  Chilean Peso DBAB Buy 5/30/17  ) Euro GSCO Sell 5/30/17  ) Euro SCNY Sell 5/30/17  ) Chilean Peso DBAB Buy 5/31/17  ) Euro SCNY Sell 5/31/17  ) South Korean Won HSBK Sell 6/02/17  ) Euro UBSW Sell 6/06/17  ) Euro UBSW Sell 6/07/17  ) Australian Dollar CITI Sell 6/13/17  ) Australian Dollar JPHQ Sell 6/13/17  ) Chilean Peso DBAB Buy 6/13/17  Japanese Yen HSBK Sell 6/13/17  ) Indian Rupee DBAB Buy 6/14/17  Euro BOFA Sell 6/15/17  Australian Dollar CITI Sell 6/16/17  ) Australian Dollar JPHQ Sell 6/16/17  ) Japanese Yen CITI Sell 6/16/17  Japanese Yen HSBK Sell 6/16/17  ) Japanese Yen JPHQ Sell 6/16/17  Australian Dollar CITI Sell 6/19/17  ) Indian Rupee CITI Buy 6/19/17  Japanese Yen DBAB Sell 6/19/17  Australian Dollar JPHQ Sell 6/20/17  Japanese Yen CITI Sell 6/20/17  Japanese Yen DBAB Sell 6/22/17  Chilean Peso JPHQ Buy 6/30/17  Philippine Peso DBAB Buy 6/30/17  ) |20 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Chilean Peso DBAB Buy $ 7/03/17 $ $  Philippine Peso JPHQ Buy 7/03/17  ) Japanese Yen BZWS Sell 7/11/17  ) Japanese Yen DBAB Sell 7/11/17  ) Japanese Yen GSCO Sell 7/11/17  ) Japanese Yen JPHQ Sell 7/11/17  ) Japanese Yen CITI Sell 7/13/17  ) Japanese Yen HSBK Sell 7/13/17  ) Japanese Yen SCNY Sell 7/20/17  ) Japanese Yen DBAB Sell 7/24/17  ) Japanese Yen GSCO Sell 7/27/17  ) Japanese Yen BZWS Sell 7/31/17  Japanese Yen DBAB Sell 7/31/17  Japanese Yen HSBK Sell 7/31/17  ) Japanese Yen SCNY Sell 8/08/17  ) Japanese Yen JPHQ Sell 8/09/17  ) Japanese Yen DBAB Sell 8/18/17  Japanese Yen HSBK Sell 8/22/17  Japanese Yen JPHQ Sell 8/22/17  Japanese Yen BZWS Sell 8/24/17  Japanese Yen DBAB Sell 8/24/17  Japanese Yen JPHQ Sell 8/28/17  Japanese Yen DBAB Sell 8/30/17  Japanese Yen JPHQ Sell 8/30/17  Japanese Yen BZWS Sell 8/31/17  ) Japanese Yen HSBK Sell 9/01/17  South Korean Won GSCO Sell 9/07/17  ) Japanese Yen DBAB Sell 9/13/17  ) Japanese Yen BZWS Sell 9/21/17  ) South Korean Won HSBK Sell 9/27/17  ) Japanese Yen JPHQ Sell 9/29/17  Japanese Yen JPHQ Sell 10/10/17  Japanese Yen DBAB Sell 11/21/17  Japanese Yen SCNY Sell 11/27/17  Japanese Yen CITI Sell 12/12/17  ) Japanese Yen JPHQ Sell 12/13/17  ) Japanese Yen JPHQ Sell 2/08/18  ) Japanese Yen BZWS Sell 2/09/18  ) Japanese Yen CITI Sell 2/13/18  ) Japanese Yen HSBK Sell 2/27/18  ) Japanese Yen JPHQ Sell 2/28/18  ) Mexican Peso CITI Buy 3/09/18  Mexican Peso CITI Buy 3/12/18  Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |21 TEMPLETON GLOBAL INVESTMENT TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Balanced Fund (continued) At March 31, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $  $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME 10/04/23  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.795% CME 10/04/23  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.765% CME 10/07/23  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.982% LCH 10/20/25  Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.668% CME 10/04/43  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.687% CME 10/04/43  ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.675% CME 10/07/43  ) Total Interest Rate Swap Contracts $ $ ) Net unrealized appreciation (depreciation) $ See Abbreviations on page 29. |22 TEMPLETON GLOBAL INVESTMENT TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds), two of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivative financial instruments trade in the OTC market. The Funds’ pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds’ net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation |23 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the |24 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty the next business day, or within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Certain or all Funds purchased or wrote OTC option contracts primarily to manage and/or gain exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. Certain or all Funds invest in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. The following Funds have invested in derivatives during the period. Templeton Emerging Markets Balanced Fund  Forwards, swaps and VRI Templeton Global Balanced Fund  Forwards, swaps, VRI and options 4. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Templeton Emerging Markets Global Balanced Balanced Fund Fund Cost of investments $ $ Unrealized appreciation. $ $ Unrealized depreciation. ) ) Net unrealized appreciation (depreciation) $ $ |25 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At March 31, 2017, investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, were as follows: Shares/ Acquisition Warrants Issuer Date Cost Value TempletonEmerging Markets Balanced Fund 84 Edcon Holdings Ltd., F wts., 2/20/49. 11/27/15 $ 1 $ — 1,503,436 Edcon Holdings Ltd., F1 wts., 2/20/49 11/27/15 15,930 — 121,748 Edcon Holdings Ltd., F2 wts., 2/20/49 11/27/15 1,290 — 1,390,834 Holdco 2, A 10/11/11 - 2/01/17 8,179 1,037 437,269 Holdco 2, B 2/01/17 325 326 Total Restricted Securities (Value is 0.0% † of Net Assets) $ 25,725 $ 1,363 Templeton Global Balanced Fund 4,441 Edcon Holdings Ltd., F wts., 2/20/49. 11/27/15 $ 47 $ — 79,464,087 Edcon Holdings Ltd., F1 wts., 2/20/49 11/27/15 841,962 — 6,435,002 Edcon Holdings Ltd., F2 wts., 2/20/49 11/27/15 68,182 — 32,900,733 Holdco 2, A 2/08/13 - 2/01/17 81,025 24,520 4,646,498 Holdco 2, B 2/01/17 3,450 3,463 Total Restricted Securities (Value is 0.0% † of Net Assets) $ 994,666 $ 27,983 † Rounds to less than 0.1% of net assets. 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended March 31, 2017, investments in affiliated management investment companies were as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Templeton Emerging Markets Balanced Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% 763,605 3,542,787 (1,202,789 ) 3,103,603 $ 3,103,603 $ 752 $— 0.0 % a Templeton Global Balanced Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% 93,720,049 217,152,996 (147,248,202 ) 163,624,843 $ 163,624,843 $ 45,263 $— 0.8 % a Rounds to less than 0.1% |26 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. INVESTMENTS IN FT HOLDINGS CORPORATION IV (FT Subsidiary) Templeton Global Balanced Fund invests in certain financial instruments through its investment in the FT Subsidiary. The FT subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At March 31, 2017, the FT subsidiary’s investment, Turtle Bay Resort, is reflected in the Fund’s Consolidated Statement of Investments. 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2017, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Emerging Markets Balanced Fund Assets: Investments in Securities: Equity Investments: a South Africa $ 1,480,833 $ — $ 1,363 b $ 1,482,196 All Other Equity Investments c 16,981,647 — — 16,981,647 Participatory Notes — 304,678 — 304,678 Corporate Bonds and Notes — 89,633 — 89,633 Foreign Government and Agency Securities — 8,578,632 — 8,578,632 Short Term Investments 3,103,603 1,230,628 — 4,334,231 Total Investments in Securities $ 21,566,083 $ 10,203,571 $ 1,363 $ 31,771,017 Other Financial Instruments: Forward Exchange Contracts $ — $ 199,954 $ — $ 199,954 Swap Contracts. — 55,986 — 55,986 Total Other Financial Instruments $ — $ 255,940 $ — $ 255,940 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ — $ 44,845 $ — $ 44,845 Swap Contracts. — 15,687 — 15,687 Total Other Financial Instruments $ — $ 60,532 $ — $ 60,532 |27 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 9. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Templeton Global Balanced Fund Assets: Investments in Securities: Equity Investments: a South Africa $ — $ — $ 27,983 b $ 27,983 United States 290,498,458 187,057 7,443,224 298,128,739 All Other Equity Investments c 884,729,954 — — 884,729,954 Equity-Linked Securities — 47,690,452 — 47,690,452 Corporate Bonds and Notes — 5,193,813 — 5,193,813 Senior Floating Rate Interests — 634,304 — 634,304 Foreign Government and Agency Securities — 386,020,523 — 386,020,523 Escrows and Litigation Trusts — — — b — Short Term Investments 163,624,843 35,285,111 — 198,909,954 Total Investments in Securities $ 1,338,853,255 $ 475,011,260 $ 7,471,207 $ 1,821,335,722 Other Financial Instruments: Forward Exchange Contracts $ — $ 16,690,054 $ — $ 16,690,054 Swap Contracts. — 2,724,977 — 2,724,977 Total Other Financial Instruments $ — $ 19,415,031 $ — $ 19,415,031 Liabilities: Other Financial Instruments: Options Written $ — $ 249,112 $ — $ 249,112 Forward Exchange Contracts — 4,185,176 — 4,185,176 Swap Contracts. — 795,053 — 795,053 Total Other Financial Instruments $ — $ 5,229,341 $ — $ 5,229,341 a Includes common and preferred stocks as well as other equity investments. b Includes securities determined to have no value at March 31, 2017. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 10. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, Receivables—Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 11. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. |28 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 12. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Abbreviations Counterparty/Exchange Currency Selected Portfolio BOFA Bank of America Corp. ARS Argentine Peso ADR American Depositary Receipt BZWS Barclays Bank PLC BRL Brazilian Real BBA British Bankers Association CITI Citigroup N.A. COP Colombian Peso FRN Floating Rate Note CME Chicago Mercantile Exchange EGP Egyptian Pound GDP Gross Domestic Product DBAB Deutsche Bank AG EUR Euro GDR Global Depositary Receipt GSCO Goldman Sachs Group, Inc. GHS Ghanaian Cedi LIBOR London InterBank Offered Rate HSBK HSBC Bank PLC IDR Indonesian Rupiah PIK Payment-In-Kind JPHQ JP Morgan Chase Bank, N.A. INR Indian Rupee VRI Value Recovery Instruments LCH LCH Clearnet LLC KRW South Korean Won MSCO Morgan Stanley and Co., Inc. MXN Mexican Peso SCNY Standard Chartered Bank PEN Peruvian Nuevo Sol UBSW UBS AG PHP Philippine Peso RSD Serbian Dinar USD United States Dollar UYU Uruguayan Peso ZAR South African Rand For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |29 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Investment Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date
